DETAILED ACTION
	1.	This action is in response to the amendment filed on 12/27/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530).
Regarding claim 1: Ribarich et al. disclose a switching circuit (i.e. figure 1) comprising: 
a diode (i.e. D1) comprising an anode and a cathode; 
a semiconductor switch (i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2) of the (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106); and 
a first bidirectional switch (i.e. M1) (i.e. Col. 3, lines 54-57) comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1), wherein the first bidirectional switch (i.e. M1) is configured to conduct a second current (i.e. current through M1) from the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1) to the third terminal (i.e. SM1) of the first bidirectional switch (i.e. M1) or from the third terminal of the first bidirectional switch to the second terminal of the first bidirectional switch when a second on-state signal (i.e. signal to GM1) is sent to the first terminal (i.e. GM1) of the first bidirectional switch (i.e. M1).  
 	but does not specifically disclose wherein the semiconductor switch is not a bidirectional switch 	
 	Ribarich et al. disclose (i.e. figure 1) a boost converter circuit (i.e. 100) using two switches 105 and 106 that may be used as bidirectional switches in the circuit (i.e. Col. 53-57). However, in some embodiments, one or more of switches 105 and 106 may be a FET. In one embodiment one or more of switches 105 and 106 may be a GaN bidirectional FET. In another embodiment one or more of switches 105 and 106 may be a JFET, while in other embodiments it may be a different type of FET or any other type (i.e. Col. 8, lines 40-45). Hence, Ribarich et al. disclose wherein the semiconductor switch is not a bidirectional switch. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the semiconductor switch is not a bidirectional switch as disclose by Ribarich et al. in Col. 8, lines 40-45 in order to improve the efficiency of the power conversion circuit. 
 	Regarding claim 2: Ribarich et al. discloses the semiconductor switch is a type of semiconductor selected from the group consisting of a metal-oxide-semiconductor field- effect transistor and a high electron mobility transistor and that one or more of switches 105 and 106 may be a FET. In one embodiment one or more of switches 105 and 106 may be a GaN bidirectional FET. In another embodiment one or more of switches 105 and 106 may be a JFET, while in other embodiments it may be a different type of FET or any other type of solid-state switch. GaN-based bidirectional switches may be particularly useful in embodiments that may be used to efficiently switch high voltage buses (e.g., 400 volts) at high frequencies (i.e. Col. 8, lines 41-50), but does not specifically disclose the first bidirectional switch includes a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor.  
 	However, it would have been an obvious matter of design choice to modify Ribarich et al. invention having the GaN base bidirectional switches with a gallium nitride high electron mobility transistor in order to provide high efficiently switching. Since, applicant has not discloses that a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-.

5.	Claims 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530) in view of Ohashi et al. (US 20100067264).
Regarding claim 3: Ribarich et al. disclose a switching circuit (i.e. figure 1) for a current source inverter comprising: 
a diode (i.e. D1) comprising an anode and a cathode; 
a semiconductor switch (i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2)  of the semiconductor switch (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106), wherein the semiconductor switch is not a bidirectional switch;  
a first bidirectional switch (i.e. M1) (i.e. Col. 3, lines 54-57)comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) (i.e. M1), wherein the third terminal (i.e. SM1) is connected to a first line (i.e. ground line),
 but does not specifically disclose wherein the semiconductor switch is not a bidirectional switch; a first half-bridge comprising a second bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a third bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the second bidirectional switch and the third bidirectional switch are connected in series between a second line and the first line; and 
a second half-bridge comprising a fourth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a fifth bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the fourth bidirectional switch and the fifth bidirectional switch are connected in series between the second line and the first line; and 
wherein a respective bidirectional switch is configured to conduct a second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the second line is connected to the cathode of the diode.  
	Ribarich et al. disclose (i.e. figure 1) a boost converter circuit (i.e. 100) using two switches 105 and 106 that may be used as bidirectional switches in the circuit (i.e. Col. 53-57). However, in some embodiments, one or more of switches 105 and 106 may be a FET. In one embodiment one or more of switches 105 and 106 may be a GaN (i.e. Col. 8, lines 40-45). Hence, Ribarich et al. disclose wherein the semiconductor switch is not a bidirectional switch. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the semiconductor switch is not a bidirectional switch as disclose by Ribarich et al. in Col. 8, lines 40-45 in order to improve the efficiency of the power conversion circuit. 
Ohashi et al. disclose a power converter (i.e. figures 1-3 and 8-13) comprising a first half-bridge (i.e. first half-bridge of 8) comprising a second bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a third bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the second bidirectional switch (i.e. top switch) and the third bidirectional switch (i.e. bottom switch) are connected in series between a second line (i.e. upper bus line) and the first line (i.e. lower bus line); and 
a second half-bridge (i.e. second half-bridge of 8) comprising a fourth bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a fifth bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the fourth bidirectional switch (i.e. top switch) and the fifth bidirectional switch (i.e. bottom switch) are (i.e. upper and lower bus line); and 
(i.e. figure 2: 4 is an alternative configuration of the bridge rectifier of figure 3: 6) wherein a respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7) is configured to conduct a second current (i.e. current of the switch) from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch (i.e. see the configuration of the third bidirectional switch in figures 10 or 11) or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal (i.e. signal to the gate of the bidirectional switch) is sent to the first terminal of the respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7 and figures 10-11), 
wherein the second line (i.e. top bus line) is connected to the cathode of the diode (i.e. 7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 4: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is a type of semiconductor selected from the group consisting of a 
Regarding claim 5: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is configured to block a positive voltage applied between the third terminal and the second terminal of the semiconductor switch when an off-state signal is sent to the first terminal of the semiconductor switch.  
Regarding claim 6: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 8: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch.  
Ohashi et al. disclose a power converter (i.e. figures 1-3) comprising the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the 
Regarding claim 9: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. 
 	However, it would have been an obvious matter of design choice to modify Ohashi et al. invention to have the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. Since, applicant has not discloses that a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ohashi et al.’s invention.
 	Regarding claim10: Ribarich and Ohashi et al. disclose the limitation of the 
 	However, it would have been an obvious matter of design choice to modify Ribarich and Ohashi et al. invention to have the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-effect transistor. Since, applicant has not discloses that the silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ribarich and Ohashi et al.’s inventions.
 	Regarding claim 11: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the sixth bidirectional switch and the seventh bidirectional switch are connected in series between the second line and the first line.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.

6.	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530) in view of Lee et al. (US 8130524) Ohashi et al. (US 20100067264). 
Regarding claim 12: Ribarich et al. disclose (i.e. figure 1) a current source inverter comprising: 
an inductor (i.e. L1); and 
a switching circuit (i.e. circuit of 100) connected to the inductor (i.e. L1), 
the switching circuit (i.e. circuit of 100) comprising a diode (i.e. D1) comprising an anode and a cathode; 
a semiconductor switch (i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2)  of the semiconductor switch (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106), wherein the semiconductor switch is not a bidirectional switch; 
a first bidirectional switch (i.e. M1) (i.e. Col. 3, lines 54-57)comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1), wherein the third terminal (i.e. SM1) is connected to a first line (i.e. ground line),
but does not specifically disclose wherein the semiconductor switch is not a bidirectional switch; a filter; and a switching circuit connected between the inductor and the filter,
a first half-bridge comprising a second bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a third bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the second bidirectional switch and the third bidirectional switch are connected in series between a second line and the first line; and 
a second half-bridge comprising a fourth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a fifth bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the fourth 
wherein a respective bidirectional switch is configured to conduct a second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the second line is connected to the cathode of the diode.  
	Ribarich et al. disclose (i.e. figure 1) a boost converter circuit (i.e. 100) using two switches 105 and 106 that may be used as bidirectional switches in the circuit (i.e. Col. 53-57). However, in some embodiments, one or more of switches 105 and 106 may be a FET. In one embodiment one or more of switches 105 and 106 may be a GaN bidirectional FET. In another embodiment one or more of switches 105 and 106 may be a JFET, while in other embodiments it may be a different type of FET or any other type of solid-state switch (i.e. Col. 8, lines 40-45). Hence, Ribarich et al. disclose wherein the semiconductor switch is not a bidirectional switch. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the semiconductor switch is not a bidirectional switch as disclose by Ribarich et al. in Col. 8, lines 40-45 in order to improve the efficiency of the power conversion circuit. 
	Lee disclose a power converter (i.e. figure 7) comprising a filter (i.e. filter of 70); and a switching circuit (i.e. D1, 25, 27, D3) connected between the inductor (i.e. 23) and the filter (i.e. filter of 70).

Ohashi et al. disclose a power converter (i.e. figures 1-3 and 8-13) comprising a first half-bridge (i.e. first half-bridge of 8) comprising a second bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a third bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the second bidirectional switch (i.e. top switch) and the third bidirectional switch (i.e. bottom switch) are connected in series between a second line (i.e. upper bus line) and the first line (i.e. lower bus line); and 
a second half-bridge (i.e. second half-bridge of 8) comprising a fourth bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a fifth bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the fourth bidirectional switch (i.e. top switch) and the fifth bidirectional switch (i.e. bottom switch) are connected in series between the second line and the first line (i.e. upper and lower bus line); and 
(i.e. figure 2: 4 is an alternative configuration of the bridge rectifier of figure 3: 6) wherein a respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7) is configured to conduct a second current (i.e. current of the switch) from the second terminal of the (i.e. see the configuration of the third bidirectional switch in figures 10 or 11) or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal (i.e. signal to the gate of the bidirectional switch) is sent to the first terminal of the respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7 and figures 10-11), 
wherein the second line (i.e. top bus line) is connected to the cathode of the diode (i.e. 7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 13: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is a type of semiconductor selected from the group consisting of a metal-oxide-semiconductor field- effect transistor and a high electron mobility transistor.  
Regarding claim 14: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is configured to block a positive voltage applied between the third 
Regarding claim 15: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 17: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the 
Ohashi et al. disclose a power converter (i.e. figures 1-3) comprising the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric 
Regarding claim 18: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. 
 	However, it would have been an obvious matter of design choice to modify Ohashi et al. invention to have the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. Since, applicant has not discloses that a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ohashi et al.’s invention.
Regarding claim19: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-
 	However, it would have been an obvious matter of design choice to modify Ribarich and Ohashi et al. invention to have the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-effect transistor. Since, applicant has not discloses that the silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ribarich and Ohashi et al.’s inventions.
 	Regarding claim 20: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the sixth bidirectional switch and the seventh bidirectional switch are connected in series between the second line and the first line.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the sixth bidirectional switch and the seventh bidirectional switch are connected in series between the second line and the first line (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7).  
.

Allowable Subject Matter
7.	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues “claim 1 recites that “the anode of the diode is connected to the second terminal of the semiconductor switch and the cathode of the diode is connected to the third terminal of the semiconductor switch” (emphasis added). Claim 1 further recites that “the semiconductor switch is configured to conduct a first current from the second terminal to the third terminal of the semiconductor switch when a first on-state signal is sent to the first terminal of the semiconductor switch”. Ribarich fails to teach, suggest, or describe the orientation of the diode relative to the semiconductor switch as recited in Claim 1.”

The Examiner disagrees, because Ribarich discloses that “in response to the rise of VG:M2, the second switch 106 turns on. The stored energy in the magnetic field of anode of the diode (109) is connected to the second terminal (at SM2) of the semiconductor switch (106) and the cathode of the diode (109) is connected to the third terminal (at DM2) of the semiconductor switch. 
Therefore, Ribarich discloses “the semiconductor switch is configured to conduct a first current from the second terminal to the third terminal of the semiconductor switch when a first on-state signal is sent to the first terminal of the semiconductor switch” as recited in claim 1 (for the same reason is apply to the applicant argument with regards to the limitation recited in claims 3 and 12). 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838